         Case 3:17-cv-00101-RDM Document 553 Filed 12/07/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,

              Plaintiff,                         Case No. 3:17-CV-00101-RDM
                                                 (Hon. Robert D. Mariani)
              v.

Navient Corporation, et al.,                     Electronically Filed

              Defendants.

              PLAINTIFF’S NOTICE OF RECENT AUTHORITY

        Plaintiff Consumer Financial Protection Bureau (“Bureau”) submits this

Notice to inform the Court of three recent decisions relevant to the Court’s

adjudication of Defendants’ pending Motion for Judgment on the Pleadings (Doc.

504).

        In two of those cases, the courts considered the Bureau’s ratification of

pending enforcement actions in the wake of the Supreme Court’s decision in Seila

Law LLC v. CFPB, 140 S. Ct. 2183 (2020). Just like the two decisions that the

Bureau attached to its September 4, 2020, Notice of Recent Authority (Doc. 535),

these new cases hold that the Director’s ratifications are valid, and that ratification

resolves any constitutional problem caused by the for-cause removal provision in

the Consumer Financial Protection Act, a provision that the Supreme Court held

invalid, but severable. The third case, which is from the Second Circuit, vacates a
       Case 3:17-cv-00101-RDM Document 553 Filed 12/07/20 Page 2 of 5




district court decision relied on by Defendants, and rejects the argument that

ratification cannot remedy the Article II problem caused by the for-cause removal

provision.

      First, in BCFP v. Citizens Bank, N.A., --- F. Supp. 3d ---, 2020 WL 7042251

(D.R.I.), the court rejected defendant’s argument that, because the Bureau filed its

complaint before the Supreme Court’s decision in Seila Law, the Bureau lacked

Article II authority to bring the case. The court held that the only injury defendant

suffered “is that the President – but for the statutory restrictions – might have

removed the Director in order to reverse her enforcement decision in this case, or

that a Director fully accountable to the President might have behaved differently.

Ratification resolves those possibilities.” Id. at *10. The court held that the

Director’s “ratification is a sufficient remedy for the constitutional violation.” Id. at

*7. The decision is attached as Exhibit 1.

      Second, on November 30, 2020, the court in BCFP v. Fair Collections &

Outsourcing, Inc., No. 8:19-cv-02817, 2020 WL 7043847 (D. Md.), denied a

motion to dismiss on similar grounds and for similar reasons. With respect to

ratification, the court held that “the current CFPB Director properly ratified the

enforcement action,” and that, as a result, dismissal was not warranted. Id. at *5-

*7. The court also rejected the argument that the Director’s ratification was

premature because it occurred before the Supreme Court issued its judgment in


                                             2
       Case 3:17-cv-00101-RDM Document 553 Filed 12/07/20 Page 3 of 5




Seila Law. The court held that the Bureau’s continued prosecution of this case after

the Supreme Court issued its judgment was sufficient to demonstrate ratification.

Id. at *7. The decision is attached as Exhibit 2.

      Third, on October 30, 2020, the Second Circuit vacated the decision in

CFPB v. RD Legal Funding, LLC, 332 F. Supp. 3d 729, 784-85 (S.D.N.Y. 2018),

on which Defendants rely. RD Legal argued that the district court’s dismissal of

the Bureau’s claims should be affirmed because of the Article II problem at the

time the Bureau filed suit. The Second Circuit did not agree, instead remanding for

the district court to address the Director’s post-Seila Law ratification. 828 F. App’x

68, 70 (2d Cir. 2020).




                                           3
      Case 3:17-cv-00101-RDM Document 553 Filed 12/07/20 Page 4 of 5




Dated: December 7, 2020     Respectfully submitted,

                            Thomas G. Ward
                            Enforcement Director

                            David Rubenstein
                            Deputy Enforcement Director

                            Thomas Kim
                            Assistant Deputy Enforcement Director

                               /s/ Andrea Matthews
                            Andrea Matthews, MA 694538
                            (Andrea.Matthews@cfpb.gov; 202-435-7591)
                            Ebony Sunala Johnson, VA 76890
                            (Ebony.Johnson@cfpb.gov; 202-435-7245)
                            Nicholas Lee, DC 1004186
                            (Nicholas.Lee@cfpb.gov; 202-435-7059)
                            Carl Moore, MD 0912160268
                            (carl.moore@cfpb.gov; 202-435-9107)
                            Tracee Plowell, NY 2994457
                            (tracee.plowell@cfpb.gov; 202-435-9861)
                            Enforcement Attorneys

                            1700 G Street NW
                            Washington, DC 20552
                            Fax: 202-435-9346

                            Attorneys for Plaintiff




                                     4
       Case 3:17-cv-00101-RDM Document 553 Filed 12/07/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I certify that on December 7, 2020, I filed the foregoing document with the

Court’s ECF system, which will send notification of such filing to counsel for

Defendants.

                                        /s/ Andrea Matthews
                                      Andrea Matthews, MA 694538
                                      Andrea.Matthews@cfpb.gov
                                      1700 G Street NW
                                      Washington, DC 20552
                                      Phone: 202-435-7591
                                      Fax: 202-435-9346

                                      Attorney for Plaintiff




                                         5
